Union Pacific Railroad s




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                           November 3, 2014

                                         No. 04-14-00459-CV

                                         FIBERLIGHT LLC,
                                             Appellant

                                                   v.

                                UNION PACIFIC RAILROAD CO.,
                                          Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-08880
                           Honorable Martha B. Tanner, Judge Presiding

                                            ORDER
Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice (dissenting)
                  Rebeca C. Martinez, Justice

        Appellant filed a Motion to Stay Litigation Pending Appeal, and appellee filed a written
objection to the motion. After considering the merits of the motion and objection, we DENY the
Motion to Stay Litigation Pending Appeal.

           Appellee is reminded that its brief is due no later than December 1, 2014.


                                                        _________________________________
                                                        Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2014.


                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court